                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


PATRICIA SEDGWICK,

                     Plaintiff,

v.                                                       Case No: 6:18-cv-1661-Orl-40DCI

WALGREEN CO. and DYNASERV
FLORIDA, LLC,

                     Defendants.
                                          /

                                          ORDER

       This cause comes before the Court upon Plaintiff’s Motion for Reconsideration of

the Motion to Remand (Doc. 33 (“the “Motion”)), which the Court construes as a renewed

motion to remand. Upon review, the Motion is due to be granted.

       This suit was removed to this Court on October 4, 2018. (Doc. 1). On December

31, 2018, Plaintiff moved for leave of Court to file a second amended complaint (“SAC”)

adding a new party, and to remand based upon diversity being destroyed post-

amendment. (Doc. 17). The Court granted in part and denied in part this motion, granting

Plaintiff leave to file the SAC, but noting that the proposed SAC contained insufficient

jurisdictional allegations as to the newly added defendant. (Doc. 18). Plaintiff next filed

the SAC and remedied the jurisdictional deficiency identified by the Court. (Doc. 19). Now,

Plaintiff moves to remand this action because diversity of citizenship no longer exists to

support the Court’s subject matter jurisdiction. (Doc. 33). The Motion is not opposed. (Id.).

       Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. Plaintiff’s Renewed Motion to Remand (Doc. 33) is GRANTED.
          2. This case is remanded to the Circuit Court of the Eighteenth Judicial Circuit

             in and for Seminole County, Florida.

          3. The Clerk of Court is DIRECTED to send a certified copy of this Order to

             the Clerk of Court for the Circuit Court of the Eighteenth Judicial Circuit in

             and for Seminole County, Florida.

          4. The Clerk of Court is thereafter DIRECTED to terminate all pending

             deadlines and close the file.

      DONE AND ORDERED in Orlando, Florida on May 24, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             2
